STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

CHRISTOPHER BITTOLA AND NO. 2022 CW 0662
DANNA BITTOLA, INDIVIDUALLY

AND ON BEHALF OF THEIR MINOR

CHILD, ALEXANDER BITTOLA

VERSUS

NEKITA HARMON, OLD REPUBLIC SEPTEMBER 12, 2022
INSURANCE COMPANY, GELCO
CORPORATION AND 3M COMPANY

 

In Re: Christopher Bittola, applying for supervisory writs,
22nd Judicial District Court, Parish of St. Tammany,
No. 2018-10797.

 

BEFORE : WELCH, THERIOT, AND LANIER, JJ.

WRIT GRANTED. The district court’s May 16, 2022 judgment
denying the “Motion in Limine Regarding the Testimony of Wilson
C. Hayes, Ph.D.” filed by Plaintiff, Christopher Bittola, is
reversed. Dr. Hayes did not interview the plaintiffs; did not
know the plaintiffs’ body positions at the time of the accident;
did not inspect the actual vehicles involved in the collision;
did not speak to a damage appraiser; and calculated the impact
of the collision on the plaintiffs’ bodies based in part on
photographs, vehicle repair estimates, and descriptions of the
accident by the parties. While he did refer to photographs of
the plaintiffs’ vehicle, he did not have any photographs of the
defendants’ vehicle. Dr. Hayes also failed to review the
deposition testimony of any of the doctors who treated or
examined the plaintiffs. As a result, Dr. Hayes admitted that
he made numerous assumptions to complete his calculations
supporting his conclusion that the injuries the plaintiffs
allegedly sustained were unlikely given the force of impact of
the collision. Therefore, we find that the majority of Dr.
Hayes’s testimony is more prejudicial than probative, as it
could lead the jury to reach improper conclusions of fact based
on these assumptions. See Godchaux v. Peerless Ins. Co., 2013-
1083 (La. App. 3d Cir. 6/4/14), 140 So.3d 817, 824-25, writ
denied, 2014-1411 (La. 10/3/14), 149 So.3d 801. For these
reasons, we find the district court abused its discretion in
denying the motion in limine. Accordingly, the motion in limine
filed by Christopher Bittola is granted, and we hereby exclude
Dr. Hayes’s testimony at trial.

JEW
WIL

Theriot, J., concurs. See Blair v. Coney, 2019-00795 (La.
4/3/20), 340 So.3d 775.

COURT OF APPEAL, FIRST CIRCUIT

G. Sw) /

DEPUTY CLERK OF COURT
FOR THE COURT